DETAILED ACTION
Advisory Action
	Claims 11-20 are withdrawn.
Claims 1-8 and 10-31 are pending.
	Claims 1-8, 10, and 21-31 are rejected.
The proposed amendments, filed on 02/03/2021, after a final rejection, mailed on 12/15/2020, will not be entered because the amendments raise new issues that would require further search/consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding “an extruder”; newly added limitations to claim 1 such as “the nozzle … extends across a central axis of the nozzle”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “extruder”. 
Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 02/03/2021, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743
02/04/2021